DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1 and 2, drawn to a method of producing a binder-toxin fusion protein comprising an antibody or fragment, derivative, or mimetic thereof and a protein toxin with either a cleavable peptide linker or a cleavable domain; the method comprising contacting a plant with a construct comprising a polynucleotide encoding the binder-toxin fusion protein, allowing the construct to intergrate into the nucleus, and expressing the fusion protein; wherein the linker or cleavable domain is not cleavable by an enzyme expressed by the plant; including wherein the method further comprises recovering and/or purifying the fusion protein.

Group II, claim(s) 1 and 3, drawn to a method of producing a binder-toxin fusion protein comprising an antibody or fragment, derivative, or mimetic thereof and a protein toxin with either a cleavable peptide linker or a cleavable domain; the method comprising contacting a plant with a construct comprising a polynucleotide encoding the binder-toxin fusion protein, allowing the construct to intergrate into the nucleus, and expressing the fusion protein; wherein the linker or cleavable domain is not cleavable by an enzyme expressed by the plant; including wherein the plant is from the genus Nicotiana.

Group III, claim(s) 1,  4, and 5, drawn to a method of producing a binder-toxin fusion protein comprising an antibody or fragment, derivative, or mimetic thereof and a protein toxin with either a cleavable peptide linker or a cleavable domain; the method comprising contacting a plant with a construct comprising a polynucleotide encoding the binder-toxin fusion protein, allowing the construct to intergrate into the nucleus, and expressing the fusion protein; wherein the linker or cleavable domain is not cleavable by an enzyme expressed by the plant; including wherein the linker or cleavable domain is specifically or non-specifically cleavable by an enzyme expressed by a mammalian cell or an enzyme that is produced by a mammalian cell; including wherein the linker comprises one of the cleavage sites recited in claim 5.  NOTE: there is an additional election of species from the recited cleavage sites if this group is elected.  The Examiner also requests that if this group is elected the Applicant can advise the Examiner if the elected species of cleavage site is either specifically or non-specifically cleavable by an enzyme expressed in a mammalian cell.

Group IV, claim(s) 1 and 6-8, drawn to a method of producing a binder-toxin fusion protein comprising an antibody or fragment, derivative, or mimetic thereof and a protein toxin with either a cleavable peptide linker or a cleavable domain; the method comprising contacting a plant with a construct comprising a polynucleotide encoding the binder-toxin fusion protein, allowing the construct to intergrate into the nucleus, and expressing the fusion protein; wherein the linker or cleavable domain is not cleavable by an enzyme expressed by the plant; including wherein the protein is a protoxin or an enzyme, including wherein the protein is selected from those recited in claims 7 and 8. NOTE: there is an additional election of species from the recited toxin proteins if this group is elected; and claims directed to a non-elected species will be withdrawn from consideration until a generic claim is found to be allowable.

Linking Claim
Claim 1 link(s) inventions I-IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Once the linking claim is found to be allowable all claims that require all the specifics of the linking claim will be rejoined because unity of invention will have been restored. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For Group III (claims 1, 4, and 5) the election of species is to choose from: endosomal, lysosomal, cytosolic, or cell surface protease cleavage sites or a protein cleavage site cleavable by both endosomal and lysosomal proteases.
For Group IV (claims 1 and 6-8) the election of species is to choose from: an enzyme, a cell death inducing protein, a protein synthesis inhibitor, a membrane perturbating protein, a cell division inhibiting protein, a mammalian toxin, a Granzyme, a Granzyme B, or a fragment of a Granzyme B.  The Examiner requests that if the Applicant elects one of the choices from claim 8 then can they please inform the examiner if their selection is an enzyme or if it falls into one of the categories recited in claim 7.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions claimed in groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a method of producing a binder-toxin fusion protein comprising an antibody or fragment, derivative, or mimetic thereof and a protein toxin with either a cleavable peptide linker or a cleavable domain; the method comprising contacting a plant with a construct comprising a polynucleotide encoding the binder-toxin fusion protein, allowing the construct to intergrate into the nucleus, and expressing the fusion protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hristodorov et al (Toxins (2012) Vol. 4; pp. 676-694) who teach immunotoxins comprising a antibody or derivative thereof and a binding domain joined by a synthetic adapter containing an endosomal cleavable peptide and a cytosolic cleavable peptide (see second paragraph of introduction).  They teach producing such a fusion using genetic fusions resulting in a single chain DNA construct (see third paragraph of introduction).  Producing such a fusion protein immunotoxin in a plant expression system, such as tobacco cell cultures was well known in the art and would have been an obvious variation of the fusions taught an suggested by Hristodorov et al; see, for example, Francisco et al. (Bioconjugate Chem. (1997) Vol. 8; pp. 706-713) who teach expression of an immunotixin fusion in tobacco cells.  For this reason, the technical feature that is shared by the groups of claims does not involve an inventive step over the prior art, and therefore, it cannot be relied upon for unity of invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662